Exhibit 10.2 

 

ESCROW AGREEMENT

 

This agreement (this “Agreement”), dated as of June 20, 2014, is entered into by
and among each of (i) Enzo Biochem, Inc. and Enzo Life Sciences, Inc., having a
principal place of business at 527 Madison Avenue, New York, New York (together
“Enzo”), (ii) PerkinElmer, Inc. and PerkinElmer Health Sciences, Inc. (together
with PerkinElmer, Inc., “PerkinElmer”, and together with Enzo, the “Parties” and
each a “Party”), and (iii) Kramer Levin Naftalis & Frankel LLP, solely in its
capacity as escrow agent (in such capacity, the “Escrow Agent”), having an
office at 1177 Sixth Avenue, New York, New York 10036.

 

R E C I T A L S

 

WHEREAS, pursuant to the Settlement Agreement (the “Settlement Agreement”) dated
as of June 20, 2014 by and among Enzo and PerkinElmer, Enzo and PerkinElmer have
agreed to settle a lawsuit captioned Enzo Biochem, Inc., et al. v. PerkinElmer,
Inc., et al, No. 03-CV-3817 RJS (the “Action”), and that PerkinElmer will pay
Enzo $7 million (the “Settlement Payment”);

 

WHEREAS, by letters dated April 29 and May 12, 2014 to counsel for PerkinElmer,
Greenberg Traurig LLP (“GT”) asserted a lien on any settlement payments made in
connection with the Action;

 

WHEREAS, Enzo and PerkinElmer have agreed that, subject to the next recital,
PerkinElmer shall deposit, when required pursuant to the Settlement Agreement,
the entire Settlement Payment with the Escrow Agent (such amount, together with
all interest thereon, the “Escrow Funds”) pursuant to the Wire Transfer
Instructions annexed as Schedule A hereto, and have so provided in the
Settlement Agreement, which Escrow Funds are to be held and released by the
Escrow Agent pursuant to the terms of this Agreement;

 

WHEREAS, Enzo and PerkinElmer have agreed that, notwithstanding the prior
recital, if at any time (a) on or before July 1, 2014, GT seeks either in its
June 25, 2014 initial brief pursuant to the Court’s June 16, 2014 Order, or in
any other document that is publically filed in connection with its motion to set
the total value of its lien in the Action (including all interest and expenses)
(the “Lien Amount”), less than the full amount of the Settlement Payment,
PerkinElmer shall on July 2, 2014, pay the difference between the Lien Amount
and the Settlement Payment directly to Enzo, and shall deposit with the Escrow
Agent only the portion of the Settlement Payment that is equal to the Lien
Amount, or (b) on or after July 2, 2014 and after PerkinElmer has deposited any
or all of the Settlement Payment with the Escrow Agent, GT seeks less than the
full amount of the Escrow Funds, then PerkinElmer and Enzo shall direct the
Escrow Agent to pay Enzo the difference between the Lien Amount and the amount
then held in escrow; and

 

WHEREAS, the parties hereto desire that the Escrow Agent serve as escrow agent
to hold the Escrow Funds on the terms set forth in this Agreement.

 



A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made in this Agreement and in the Settlement Agreement, the parties
to this Agreement hereby agree as follows:

 

SECTION 1. Escrow Funds. Upon the Escrow Agent’s receipt of the Escrow Funds
from PerkinElmer, the Parties acknowledge and agree that the Escrow Funds shall
be held by the Escrow Agent in an interest bearing account. Enzo shall report
all such interest income and bear any taxes thereon.

 

SECTION 2. Release of Escrow Funds.

 

(a) The Escrow Agent shall release the Escrow Funds, or any portion thereof, at
any time and from time to time only upon and in accordance with (i) its receipt
of joint written instructions of Enzo and GT which include GT’s release of
PerkinElmer with respect to the Escrow Funds to be released, (ii) an order of
Judge Sullivan or whichever judge may be assigned the Action or an order of a
court of competent jurisdiction directing such release, provided that to the
extent the order directs a payment to Enzo, the order is final and not subject
to further appeal, and (iii) its receipt of joint written instructions from Enzo
and PerkinElmer. In the event that Judge Sullivan or whichever judge may be
assigned the Action or a court of competent jurisdiction determines that GT is
entitled to some or all of the Lien Amount, and Enzo wishes to pay some or all
of that award to GT from the Escrow Funds, PerkinElmer and Enzo agree that they
shall direct the Escrow Agent to pay GT the amount of the award that Enzo wishes
to pay from the Escrow Funds. Enzo and PerkinElmer agree that if at any time GT
reduces the Lien Amount below the amount of the Escrow Funds then held by the
Escrow Agent in escrow, Enzo and PerkinElmer shall direct the Escrow Agent to
pay an amount equal to the difference between the Lien Amount and the Escrow
Funds to Enzo. For avoidance of doubt, if GT seeks a lien in the Molecular
Probes action (03 Civ. 3816 (RJS)) or the Roche action (04 Civ. 4046 (RJS)) that
includes some or all of the Lien Amount, that will not reduce the Lien Amount or
result in any decrease in the amount of the Escrow Funds to be held pursuant to
this Agreement.

 

SECTION 3. Duties and Liabilities of the Escrow Agent.

 

(a) The Escrow Agent hereby represents that it has the authority to enter into
this Agreement and serve as the Escrow Agent in accordance with the terms of
this Agreement. The Escrow Agent is acting hereunder as a depository only and
without compensation, and not as the agent of any Party, and the Escrow Agent
shall have no duties or responsibilities except those expressly set forth
herein. The Escrow Agent shall have no liability hereunder except for its own
bad faith, gross negligence or willful misconduct.

 

(b) In the event any of the terms or provisions of any other agreement between
any of the parties hereto conflict or are inconsistent with any of the terms and
provisions of this Agreement, the terms and provisions of this Agreement shall
govern and control in all respects. This Agreement sets forth exclusively the
duties and obligations of the Escrow Agent with respect to any and all matters
pertinent to its acting as such hereunder. The Escrow Agent shall not be
obligated to refer to, and shall not be bound by, any other document or
agreement.

-2-



Notwithstanding any provision to the contrary contained in any other agreement,
the Escrow Agent shall have no interest in the Escrow Funds except as provided
in this Agreement.

 

(c) The Escrow Agent shall not be bound by any modification of this Agreement
affecting the rights, duties and obligations of the Escrow Agent, unless such
modification shall be in writing and signed by the other parties hereto, and the
Escrow Agent shall have given its prior written consent thereto.

 

(d) Subject to the terms and conditions of this Section 3(d), the Escrow Agent
may resign at any time for any reason by giving written notice thereof to the
Parties. Upon receipt of any notice of resignation by the Escrow Agent, the
Parties shall cooperate in good faith to select a mutually acceptable
replacement escrow agent as soon as possible thereafter. A resigning escrow
agent shall continue to hold the Escrow Funds pursuant to this Agreement until a
mutually acceptable replacement escrow agent has been selected, after which the
resigning escrow agent shall transfer the Escrow Funds to the replacement escrow
agent. Upon delivery of the Escrow Funds to a replacement escrow agent, a
resigning escrow agent shall be relieved of all further obligations under this
Agreement and shall be released from all liabilities, responsibilities and
obligations of every kind and nature under this Escrow Agreement.
Notwithstanding anything to the contrary in this Agreement, Escrow Agent may
deposit the Escrow Funds with the clerk of the court of the United States
District Court for the Southern District of New York or any other court of
competent jurisdiction. Escrow Agent shall give written notice of such deposit
to each Party and, upon such deposit, Escrow Agent shall be relieved and
discharged of all further obligations hereunder.

 

SECTION 4. Reliance by the Escrow Agent. The Escrow Agent may act in reliance
upon any instrument, document or signature reasonably believed by it to be
genuine and may assume any officer or legal representative of Enzo, PerkinElmer
and GT purporting to be giving any written notice, proof, advice or instruction
in connection with the provisions hereof has been duly authorized to do so.

 

SECTION 5. Indemnity of the Escrow Agent. Enzo agrees to indemnify the Escrow
Agent and its employees, partners, agents and representatives (collectively, the
“Escrow Agent Indemnitees”) and to hold each Escrow Agent Indemnitee harmless
against any and all claims against it or liabilities incurred by it in the due
performance of or arising out of its performance of its duties hereunder, and to
pay all costs, damages, judgments and expenses, including reasonable attorneys’
fees and costs, suffered or incurred by such Escrow Agent Indemnitee in
connection with or arising out of this Agreement, except for such claims,
liabilities, costs, damages, judgments, expenses and fees suffered or incurred
by such Escrow Agent Indemnitee due to its own bad faith, gross negligence or
willful misconduct.

 

SECTION 6. Indemnity of PerkinElmer. By letters dated May 12 and April 29, 2014
to counsel for PerkinElmer, GT asserted a lien on any settlement payments made
in connection with the Action. If PerkinElmer becomes a defendant to any lawsuit
concerning that purported lien or PerkinElmer is added as a party on any motion
to set the value of such lien, Enzo agrees to indemnify PerkinElmer against (a)
any final judgment awarded against PerkinElmer in that lawsuit or on that motion
that is not subject to further appeal and (b) PerkinElmer’s costs, including
reasonable attorneys’ fees, incurred in that lawsuit or in responding to that
motion.

-3-



SECTION 7. Miscellaneous.

 

(a) Upon the delivery of the Escrow Funds as provided in Section 2 or in
accordance with Section 3(d) of this Agreement, all of the obligations of the
Escrow Agent as set forth herein shall cease.

 

(b) Except as otherwise provided in this Agreement, all notices or other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be considered as properly given or made (i) upon
the date of personal delivery (if notice is delivered by personal delivery),
(ii) on the date of delivery (if notice is delivered by facsimile or .pdf
transmission), (iii) on the day one (1) business day after deposit with a
nationally recognized overnight courier service (if notice is delivered by
nationally recognized overnight courier service), or (iv) on the third (3rd)
business day following mailing from within the United States by first class
United States mail, postage prepaid, registered mail return receipt requested
(if notice is given in such manner), and in any case addressed to the parties at
the addresses set forth below (or to such other addresses as the parties may
specify by due notice to the other):

 

  If to Escrow Agent: Kramer Levin Naftalis & Frankel LLP     1177 Avenue of the
Americas     New York, New York 10022     Attention: Michael J. Dell     Fax:
212-715-8000     mdell@kramerlevin.com       If to Enzo: Enzo Biochem     527
Madison Avenue     New York, NY 10022     Attn: Barry Weiner     Fax: (212)
583-0150     BWeiner@Enzo.com       If to PerkinElmer: PerkinElmer, Inc.     940
Winter Street     Waltham, MA 02451     Attn: Joel Goldberg     Fax:
781-663-5969     joel.goldberg@perkinelmer.com

 

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to any conflict of law
rules. Any legal action or proceeding brought for declaratory relief concerning
or to enforce the terms of this Agreement shall be submitted to Judge Sullivan
or whichever judge may be assigned the Action or to a court of competent
jurisdiction. In addition, each of the undersigned parties consents and agrees
that Judge Sullivan or whichever judge may be assigned the Action or a court of
competent jurisdiction may exercise jurisdiction over his, her or its person for
purposes of enforcing the

-4-



terms of this Agreement and agrees not to assert that venue in New York is
inappropriate or inconvenient.

 

(d) This Agreement and the Settlement Agreement together constitute the entire
agreement between the undersigned parties hereto with respect to the subject
matter covered herein, and supersede all prior agreements (written or oral),
negotiations and discussions between parties which relate hereto. None of the
terms or conditions set forth herein may be assigned, amended, modified or
changed unless said assignment, amendment, change or modification is set forth
in writing and signed by all of the undersigned parties hereto. This Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors, heirs and assigns.

 

(e) If any term, provision, covenant, paragraph, or subparagraph of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of this Agreement shall be deemed severable
therefrom, shall remain in full force and effect, and shall in no way be
affected, impaired or invalidated.

 

(f) This Agreement may be executed in any number of counterparts, each of which
shall constitute a duplicate original hereof.

 

(g) Any dispute that may arise under this Agreement with respect to the delivery
and/or ownership or right of possession of any of the Escrow Funds, or the
duties of the Escrow Agent under this Agreement, shall be settled either by
mutual agreement of the parties (evidenced by appropriate instructions in
writing to Escrow Agent, signed by the parties), or if such dispute cannot be
resolved by mutual agreement among the parties to such dispute, such dispute
shall be finally resolved by Judge Sullivan or whichever judge may be assigned
the Action or by a court of competent jurisdiction. Notwithstanding anything to
the contrary in this Agreement, the Escrow Agent shall be entitled to deposit
the Escrow Funds with the United States District Court for the Southern District
of New York or at such other place designated by Judge Sullivan or whichever
judge may be assigned the Action or in a court of competent jurisdiction if such
dispute is not resolved pursuant to this Section 7(g) within 90 days after such
dispute first arises.

 

(h) The Parties acknowledge and agree that the Escrow Agent serves as counsel to
Enzo including in respect of the subject matter of this Agreement. The parties
waive irrevocably all conflicts of interest that may arise or be deemed to arise
by reason of the foregoing circumstances. Without limiting the generality of the
foregoing, PerkinElmer specifically agrees that the Escrow Agent may continue to
act as counsel to Enzo and its affiliates in connection with any and all matters
notwithstanding its service as the Escrow Agent. Notwithstanding the foregoing,
in no event shall the Escrow Agent serve as counsel to Enzo in connection with
any litigation with PerkinElmer regarding the Escrow Funds or this Agreement.

 

[SIGNATURES ON NEXT PAGE]

-5-



IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
on the date first written above.

 

  KRAMER LEVIN NAFTALIS & FRANKEL     LLP, as Escrow Agent           By: /s/
Michael Dell       Name: Michael Dell       Title: Partner           ENZO
BIOCHEM, INC.           By: /s/ Barry Weiner       Name: Barry Weiner      
Title: President           ENZO LIFE SCIENCES, INC.           By: /s/ Barry
Weiner       Name: Barry Weiner       Title: Executive Vice President          
PERKINELMER, INC.           By: /s/ Joel S. Goldberg       Name: Joel S.
Goldberg       Title: SVP. General Counsel           PERKINELMER HEALTH
SCIENCES, INC.           By: /s/ Joel S. Goldberg       Name: Joel S. Goldberg  
    Title: President  

-6-



SCHEDULE A

 

ESCROW AGENT

WIRE TRANSFER INSTRUCTIONS

 

  Bank: Citibank, N.A.     153 East 53rd Street     New York, NY 10043       ABA
No.: 021000089       Account Name: Kramer Levin Naftalis & Frankel LLP    
Attorney Escrow Account       Account No.: 37301114       Attention: Joseph
Scotto     (212) 559-6338

 

Questions regarding these wire instructions can be directed to:

 

Margot H. Usdan/CFO (212-715-9298)

Larry Gallo/Controller (212-715-7763)

Karen Robertson/Operations Manager (212-715-7654)

Dorota Dymek/Assistant Escrow Supervisor (212-715-7664).

-7-